Title: C. W. F. Dumas to John Adams: A Translation, 3 March 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 3 March 1781

The enclosed will tell you all that is new here. Our friends are hardly content with the Russian memorial. As for me, I do not think that Russia is to blame for not rushing in to save the republic until it is evident that the republic is well-armed. Otherwise the entire burden will be on the navy merely to hold its defensive position. All of this will drag things out and the only action will be that of the couriers going back and forth between here and St. Petersburg. I am impatient to learn news of your loan. Russia is asking for one also, for 3 million florins. I implore you to tell me of any news from America. I have the honor to be with very great respect, sir, your very humble and very obedient servant

Dumas

